DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 20150103178) in view of Ishii et al (US 20190191098).

As to claim 1, Itoh discloses a method performed by an assessment system for prioritization among cameras of a multi-camera arrangement, said method comprising:
obtaining respective geographical camera position and camera properties of each of said cameras (see [0049]-[0051], To calculate a correspondence between cameras and a surveillance area, that is, camera parameters, which are not limited to this example; see [0066], As the camera arrangement information 107, there are information indicating the positional relation of cameras, and information indicating the relation between a moving object and camera images; see [0069], the focal length, the rotation of the optical axis direction, and the size of the image pickup element have relevance to the positional relation of cameras and therefore can be added as information);
receiving information data indicating a geographical object position and object features of a physical object positioned in a surrounding in a potential field of view of each of said cameras (see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75));
determining for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a respective distance to said object position and a respective expected pixel size of said object at said respective distance (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]); and
assigning each of said cameras a respective rating (see [0082], Here, the distance of each camera is defined as d, the area as s, the face direction as θf, and the moving direction as θv, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1).
Itoh fails to explicitly disclose determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said 
However, Ishii teaches determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras (FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]); and
assigning each of said cameras the respective rating based on respective determined conformity (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Itoh using Ishii’s teachings to include determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on respective determined conformity in order to improve the tracking accuracy during tracking of an object in video (Ishii; [0030], [0051], [0054], [0057]).

As to claim 3, the combination of Itoh and Ishii further discloses wherein the rating of at least one camera of said cameras additionally is based on at least one additional parameter, comprising one or more of: 
the camera properties of said at least one camera (Itoh; see [0069]);
(Itoh; see [0074], [0081]-[0082]);
the geographical position of said at least one camera (Itoh; see [0051]);
the potential field of view of said at least one camera (Itoh; see [0068]);
a pan, tilt and/or zoom capability of said at least one camera (Itoh; see [0037]); 
a spectrum of said at least one camera; 
an auto tracking capability of said at least one camera; 
an orientation of said physical object relative said at least one camera (Itoh; see [0074], [0081]-[0082]);
an unavailability of said at least one camera; 
a current point in time; and/or 
a weather condition.

As to claim 4, the combination of Itoh and Ishii further discloses wherein one or more of said cameras is a pan-tilt-zoom, PTZ, camera (Itoh; see [0037]).

As to claim 5, the combination of Itoh and Ishii further discloses further comprising:
selecting a camera out of said cameras based on said respective rating (Itoh; FIG. 1, display selection unit 106; see [0073] and [0084], the display selection unit 106 can decide that the camera having the lowest evaluation value is a suitable camera for observing the object 203).

As to claim 6, Itoh as modified by Ishii further discloses further comprising:
(see FIG. 14 and [0086], plurality of objects including an object 1403a and an object 1404a; see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75)); and 
determining for the selected camera, by comparing said subsequent object position and subsequent object features with the camera position and camera properties of the selected camera, a subsequent distance to said subsequent object position and an expected subsequent pixel size of said subsequent object at said subsequent distance (see FIG. 14 and [0086], plurality of objects including an object 1403a and an object 1404a; (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]).
Itoh as modified by Ishii fails to explicitly disclose determining subsequent conformity of said expected subsequent pixel size with subsequent image data of said surrounding derived from said selected camera; and selecting a camera other than said selected camera out of said cameras, based on the assigned said respective rating, when the subsequent conformity is below a viewability threshold.
(FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]; see FIG. 3); and
selecting a camera other than said selected camera out of said cameras, based on the assigned said respective rating, when the subsequent conformity is below a viewability threshold (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3; see [0162], The detection-difficulty-degree estimating unit 142 includes an occlusion-degree calculating unit 142e; see occlusion degrees D.sub.FG  in at least paragraphs [0159], [0165], and [0168]-[0169]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Itoh using Ishii’s teachings to include determining conformity of said expected subsequent pixel size with subsequent image data of said surrounding derived from said selected camera; and selecting a camera other than said selected camera out of said cameras, based on the assigned said respective rating, when the subsequent conformity is below a viewability threshold in order to improve the tracking accuracy during tracking of an object in video (Ishii; [0030], [0051], [0054], [0057]).

As to claim 7, Itoh discloses an assessment system for prioritization among cameras of a multi-camera arrangement (FIG. 1), said assessment system comprising:

obtain respective geographical camera position and camera properties of each of said cameras (see [0049]-[0051], To calculate a correspondence between cameras and a surveillance area, that is, camera parameters, which are not limited to this example; see [0066], As the camera arrangement information 107, there are information indicating the positional relation of cameras, and information indicating the relation between a moving object and camera images; see [0069], the focal length, the rotation of the optical axis direction, and the size of the image pickup element have relevance to the positional relation of cameras and therefore can be added as information);
receive information data indicating a geographical object position and object features of a physical object positioned in a surrounding in a potential field of view of each of said cameras (see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75));
determine for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a respective distance to said object position and a respective expected pixel size of said object at said respective distance (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]); and
(see [0082], Here, the distance of each camera is defined as d, the area as s, the face direction as θf, and the moving direction as θv, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1).
Itoh fails to explicitly disclose determine respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on to respective determined conformity.
However, Ishii teaches determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras (FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]); and 
assigning each of said cameras the respective rating based on to respective determined conformity (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Itoh using Ishii’s teachings to include determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on to respective determined conformity in order to improve the tracking accuracy during tracking of an object in video (Ishii; [0030], [0051], [0054], [0057]).

As to claims 9-12, system claims 9-12 correspond to method claims 3-6, respectively, recite the same features as those recited in claims 3-6, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 3-6, respectively.

As to claim 13, Itoh as modified by Ishii discloses a surveillance system (FIGS. 1-2) comprising an assessment system according to claim 7 (see rejection of claim 7 above).

As to claim 14, Itoh as modified by Ishii discloses a non-transitory computer-readable medium storing instructions thereon which when executed by circuitry cause the circuitry to perform the code method according to claim 1 (see [0035] and rejection of claim 1 above).


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 20150103178) in view of Ishii et al (US 20190191098) further in view Goldner et al (US 20140049600).

As to claim 2, although the combination of Itoh and Ishii further discloses wherein said determining respective conformity comprises determining respective conformity of said respective expected pixel size, with a pixel size of a detected object in respective image data of said surrounding derived from each of said cameras (Ishii; FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], [0104] and [0145]), the combination fails to explicitly disclose pixel size of a bounding box of the detected object.
However, Goldner teaches determining a pixel size of an object using bounding box (see [0103]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Itoh and Ishii using Goldner’s teachings to include pixel size of a bounding box of the detected object in order to filtering non-relevant candidates of human detection algorithm and determine the size in pixels of a typical object at different parts of the scene (Goldner; [0006], [0103]).

As to claim 8, system claim 8 corresponds to method claim 2, recites the same features as those recited in claim 2, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 2.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments, at pages 10-11, that Itoh does not disclose “receiving information data indicating a geographical object position and object features of a physical object positioned in a surrounding in a potential field of view of each of said cameras”, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant “since the physical object is positioned in a surrounding in a potential field of view of each of said cameras, 101s implicit that the geographical object position and object features thereof indicated in the received information data ~ contrary to High - are NOT determined by one or more of the cameras. Rather, the geographical object position and object features of the physical object may be considered known, predetermined and/or given, such as with support from positioning sensor(s), along with provided characteristics of the physical object. That is, the information data indicates where a geotagged physical object - e.g. a policeman or guard carrying alarm-supporting equipment or a person tampering with, or in possession of a stolen, position-tracking device — is located, along with characteristics of the physical object, e.g. indicating that said object is a human being. The information data comprising the — known — geographical object position and object features, may then be provided to the assessment system from, ¢.g., a surveillance system in which the assessment system is comprised, and/or a position/positioning retrieving system associated the said surveillance system and/or the assessment system (also explained, for example, on page 7, line 28 — page 8, line 7 of the specification)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the broadest reasonable interpretation (BRI) of the limitation “receiving information data indicating a geographical object position and object features of a physical object positioned in a surrounding in a potential field of view of each of said cameras” encompasses information data indicating a geographical object position and object features of a physical object determined by one or more of the cameras. Itoh discloses in [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This 

Regarding Applicant’s arguments, at pages 11-13, that Itoh does not disclose “determining for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a respective distance to said object position and a respective expected pixel size of said object at said respective distance”, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “since there is determined, for each of the cameras, by comparing the object position and object features with the respective camera position and camera properties, a respective distance to the object position and a respective expected pixel size of the object at the respective distance, it may be established at what distances from respective camera the object is located, and subsequently, respective camera’s expected size in pixels of the object at the respective distance. That is, the expected pixel size of the object is dependent on the distance to said object in combination with the camera properties, and accordingly, once respective distance and camera properties are established, so may the respective expected pixel size. In other words, having knowledge of a given distance to the object, given intrinsic characteristics of the corresponding camera and given physical size and/or proportions of the object, there may be determined an estimated size and/or distribution of a pixel area representing said object — at said distance — in a potential camera image of the given camera having the given camera properties (also explained, for example, on page 9, lines 1-19 of the specification)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Itoh discloses in [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002) [i.e. a respective distance to said object position], the area of the detected object [i.e. a respective expected pixel size of said object at said respective distance], on the camera image (D1003) the face direction (D1004), and the moving direction (D1005). Evaluation values (D1001) are evaluation values for each camera. Specifically, the camera evaluation values (D1000) are calculated on the basis of the data of the object 203 and the camera position or the like found by the recognition unit 104, and this is calculated and acquired for each camera and shown as acquired values (D1001). Itoh further discloses in [0082], the distance of each camera is defined as d, the area as s, the face direction as .theta.f, and the moving direction as .theta.v, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1. To take the camera 1 as an example, the ranking of the camera 1 in relation to all the cameras is defined as: distance D1=3, area S1=1, face direction .THETA.f1=1, and moving direction .THETA.v1=3. Since these express the rankings among the cameras, the minimum value is 1 and the maximum value is equal to the number of the cameras. Therefore, Itoh’s teachings read on “determining for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a 

Regarding Applicant’s arguments, at pages 12-15, that Itoh and Ishii do not disclose “determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras”, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “since there is determined respective conformity of the respective expected pixel size, with respective image data of the surrounding derived from each of the cameras that obtained respective image data — and/or one or more detected objects thereof, from the cameras of the surrounding in which the physical object is positioned and/or determined to be positioned, is compared to the respective expected pixel size of the physical object applicable for respective camera. That is, image data derived from a first camera is compared to an expected first pixel size of the physical object applicable for a first camera, and image data derived from a second camera is compared to an expected second pixel size of the physical object applicable for a second camera, etc. Accordingly, it may be established hew well respective expected pixel size conforms with respective image data and/or one or more detected objects thereof, which may equate with to what extent respective camera is able to capture and/or detect the physical object (also explained, for example, on page 10, line 2 to page 1, line 9 of the specification)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case it is noted that the combination of Itoh and Ishii was used to reject the limitation “determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras”. In this case, Itoh discloses in [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002) [i.e. a respective distance to said object position], the area of the detected object [i.e. a respective expected pixel size of said object at said respective distance], on the camera image (D1003) the face direction (D1004), and the moving direction (D1005). Ishii discloses in the detection-difficulty-degree estimating unit 142 estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video. The detection-difficulty-degree estimating unit 142 in the object tracking apparatus 1 in the present embodiment includes a backside-information obtaining unit 142a, a backside-influence-degree calculating unit 142b, and a difficulty-degree calculating unit 142c. Ishii further discloses in [0104], in the priority-camera information update process, the detection difficulty degree D.sub.CP for an object being tracked is calculated based on the prediction result of the degree of similarity between the object being tracked and a background and another object that exist at the back side of the object being tracked, the objects and the background being shown in a frame captured next to the frame that is currently processed. In the priority-camera determination process, the detection difficulty degree D.sub.CP in the priority 

Regarding Applicant’s arguments, at pages 12-15, that Itoh and Ishii do not disclose “assigning each of said cameras a respective rating based on respective determined conformity”, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “since there is assigned to each of the cameras a respective rating based on respective determined conformity — that respective camera may be ranked in view of its ability to detect and/or capture the physical object ~ and/or the surrounding covering the physical object — thus enabling for prioritization among said cameras. For instance, the higher conformity the higher rating, and subsequently, the higher rating the higher priority. For instance, a first camera may be determined to have a low rating in that a first obstacle fully obstructs the view of the physical object from the first camera, and another camera determined to have a high rating in that mage data of this camera demonstrates high conformity with expected pixel size of the physical object (also explained, for example, on page 12, line 23 to page 13, line 2 of the specification)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case it is noted that the combination of Itoh and Ishii was used to reject the limitation “assigning each of said cameras a respective rating based on respective determined conformity”. In this case, Itoh discloses in [0082], the distance of each camera is defined as d, the area as s, the face direction as .theta.f, and the moving direction as .theta.v, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1. To take the camera 1 as an example, the ranking of the camera 1 in relation to all the cameras is defined as: distance D1=3, area S1=1, face direction .THETA.f1=1, and moving direction .THETA.v1=3. Since these express the rankings among the cameras, the minimum value is 1 and the maximum value is equal to the number of the cameras. Ishii discloses in [0069], The priority-camera determination process in step S5 that the object tracking apparatus 1 performs after the process in steps S4 is performed by the priority-camera determination unit 140 in the object tracking apparatus 1. Based on a prediction result of the three-dimensional position of the object in the next frames, the priority-camera determination unit 140 calculates a movement destination of the object in each piece of video (a frame) captured by each camera 2 and obtains backside information at the movement destination. The backside information is information indicating, at the predicted movement destination of the object in the corresponding next frame, a feature of a background and another object that overlap that object at the back side of that object. Thereafter, based on the similarity between the feature of the object being tracked and the obtained backside information, .

Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482